DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received March 23, 2021.  Independent claim 1 was amended.  Claims 2-7 are all dependent claims depending from independent claim 1.  
	Claims 1-7 as filed March 23, 2021 are pending and under consideration.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. is withdrawn due to the amendment of independent claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0366653 A1).
He et al. teaches general formula (1) compounds for light emitting devices (see abstract, par. 5-19):

    PNG
    media_image1.png
    311
    402
    media_image1.png
    Greyscale
.
In the formula (1), X2 may be selected as N(R) (see par. 8) where R may be at least alkyl or heterocycle per instant Y1 (see par. 10).  X1 and X3 may be O, S, or N(R) per instant X1 and X2 (see par. 9 and 10).  Regarding the substituent of formula (1) corresponding to the instant R8 position, the instant R groups may be a substituent.  
	Regarding claim 2, both of X1 and X3 may be selected as O (see par. 9). 
	Regarding claims 5 to 7, the formula (1) compound may be used in an OLED device as a light-emitting layer (see par. 19).  OLEDs may be used to in flat panel displays and lighting (see par. 2). 
	While He et al. does not appear to show specific example compounds of formula (1) where X2 is selected as N-R where R is specifically selected as an instant Y1 group and X1 and X2 are selected as O, S, or N-R (where at least one is O or S), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds within formula (1) as defined wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve functional formula (1) compounds within the disclosure of He et al. with a predictable result and a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/086,939. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘939 also sets forth boron compounds that are overlapping in scope with the instant Formula (1).  ‘939 sets forth the following Formula (1) in claim 5:

    PNG
    media_image2.png
    179
    228
    media_image2.png
    Greyscale

where X1 to X3 are NR10 or oxygen and R10 may be alkyl, hydrocarbon ring, or heterocyclic ring and each R1 to R9 may be a substituent such as any of a heterocyclic group.  The compounds are used in an organic electroluminescent element (see ‘939 claims 6-7).  Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by co-pending 16/086,939 and encompassed by the scope of the present claims and thereby arrive at the present invention. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An additional copy of non-patent literature reference Kinoshita et al., “Synthesis and Physical Properties of BN-embedded Triangulene,” Japan Chemical Society 96th Spring Annual Meeting, Proceedings (DVD), March 19, 2016, 3F1-42, which was cited by applicant on the 10/13/2020 I.D.S., is attached to this office action.  The attached copy is a more clearly printed copy of the reference. 
JP 11-080225 (and machine translation) teaches boron-containing compounds, but does not teach including a substituent corresponding to instant Y1.  See formula (II-b) in par. 57.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786